 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PATRICK GLENN GOODWIN,,                           No. 1:17-cv-01708-DAD-SAB
12                       Plaintiff,
13           v.                                         ORDER FINDING APPEAL NOT TAKEN IN
                                                        GOOD FAITH
14    OFFICER BILLINGS, et al.,,
                                                        (Doc. No. 35)
15                       Defendant.
16

17          Plaintiff Patrick Glenn Goodwin is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action brought pursuant to 42 U.S.C. § 1983, alleging violations of his

19   rights under the Eighth Amendment. On October 31, 2018, this court dismissed the action

20   without prejudice, concluding the action was barred by the decision in Heck v. Humphrey, 512

21   U.S. 477 (1994). (Doc. No. 30.) On November 30, 2018, plaintiff filed a notice of appeal. (Doc.

22   No. 32.) On December 6, 2018, the United States Court of Appeals for the Ninth Circuit referred

23   the matter to this court for a determination of whether the appeal is frivolous or taken in bad faith

24   pursuant to 28 U.S.C. § 1915(a)(3). (Doc. No. 35.)

25          An appeal is taken in good faith if the appellant seeks review of any issue that is not

26   frivolous. Gardner v. Pogue, 558 F.2d 548, 550–51 (9th Cir. 1977) (citing Coppedge v. United

27   States, 369 U.S. 438, 445 (1962)); see also Hooker v. American Airlines, 302 F.3d 1091, 1092

28   (9th Cir. 2002) (if at least one issue or claim is non-frivolous, the appeal must proceed in forma
                                                        1
 1   pauperis as a whole). A frivolous action is one “lacking [an] arguable basis in law or in fact.”

 2   Franklin v. Murphy, 745 F.2d 1221, 1225 (9th Cir. 1984). “[T]o determine that an appeal is in

 3   good faith, a court need only find that a reasonable person could suppose that the appeal has some

 4   merit.” Walker v. O’Brien, 216 F.3d 626, 632 (7th Cir. 2000).

 5           The court dismissed this action on the ground that plaintiff’s complaint was barred by the

 6   decision in Heck because the success of his claims—that defendants used excessive force against

 7   him and demonstrated deliberate indifference for his safety—would “necessarily imply or

 8   demonstrate the invalidity of [his] earlier conviction or sentence” for battery. (Doc. No. 30 at 2)

 9   (quoting Smith v. City of Hemet, 394 F.3d 689, 695 (9th Cir. 2005)). As noted in the findings and

10   recommendations and in the order adopting those findings and recommendations, plaintiff

11   attempted to proceed in this civil rights action on the theory that he did not commit a battery on

12   defendant correctional officer Billings – the very crime for which plaintiff was convicted, with

13   that conviction having been affirmed on appeal in state court. In his appeal of this court’s

14   dismissal order, plaintiff does not identify any legitimate grounds for appeal and, instead,

15   reiterates the same arguments that this court rejected. Primarily, plaintiff contends that his case is

16   not barred because defendants transported him to an area of the prison where they knew he had

17   enemies. (Doc. No. 32 at 3–5.) Be that as it may, plaintiff’s appeal does not dispute the fact that

18   his claims alleging violations of his Eighth Amendment rights necessarily imply the invalidity of

19   his earlier state court conviction for battery. The court can discern no basis for plaintiff’s appeal

20   other than his mere disagreement with the court’s ruling, which does not suffice to demonstrate
21   good faith.

22           Given the foregoing:

23           1. Pursuant to Federal Rule of Appellate Procedure 24(a)(3)(A), the court finds that the

24                 appeal was not taken in good faith; and

25   /////

26   /////
27   /////

28   /////
                                                         2
 1        2. Pursuant to Federal Rule of Appellate Procedure 24(a)(4)(B), the Clerk of the Court is

 2              directed to serve this order on plaintiff and the U.S. Court of Appeals for the Ninth

 3              Circuit.

 4   IT IS SO ORDERED.
 5
       Dated:     December 18, 2018
 6                                                     UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
